--------------------------------------------------------------------------------

EXHIBIT 10.6

 
___________________________________________________________________________

 
NOTE PURCHASE AGREEMENT
Dated as of April 7, 2008


By and among


FORD MOTOR COMPANY, as Issuer,


FORD-UAW HOLDINGS LLC, as Purchaser, and


3000 SCHAEFER ROAD COMPANY
FORD EUROPEAN HOLDINGS LLC
FORD GLOBAL TECHNOLOGIES, LLC
FORD HOLDINGS LLC
FORD INTERNATIONAL CAPITAL LLC
FORD MEXICO HOLDINGS, INC.
FORD MOTOR SERVICE COMPANY
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
FORD SOUTH AMERICA HOLDINGS, LLC
FORD TRADING COMPANY, LLC
FORD COMPONENT SALES, L.L.C.
GRUPO FORD, S. de R.L. de C.V.
LAND ROVER NORTH AMERICA, INC.
VOLVO CARS OF NORTH AMERICA, LLC,
as Subsidiary Guarantors


Relating to


$3,000,000,000 AGGREGATE PRINCIPAL AMOUNT
9.50% GUARANTEED SECURED NOTE DUE JANUARY 1, 2018
 
___________________________________________________________________



--------------------------------------------------------------------------------


 
NOTE PURCHASE AGREEMENT




Ford-UAW Holdings LLC
15041 Commerce Drive South
Rotunda Court #4
Dearborn, MI  48120




Ladies and Gentlemen:


   The undersigned, FORD MOTOR COMPANY, a Delaware corporation (the “Issuer”),
and each of the entities identified and described in Schedule I hereto (each a
"Subsidiary Guarantor" and collectively, the "Subsidiary Guarantors"), hereby
agree with you (hereinafter referred to as "Purchaser," "you" or "your") as
follows:




SECTION 1
  Authorization and Issue of Notes


Prior to the Closing Date (as hereinafter defined), the Issuer shall have duly
authorized the issue, sale and delivery of its 9.50% Guaranteed Secured Note due
January 1, 2018 in the aggregate principal amount of $3,000,000,000 (the
"Note"), to be dated the date of issue thereof, to bear interest (computed on
the basis of a 360-day year of twelve 30-day months) from such date at the rate
of 9.50% (the “Interest Rate”) per annum, payable semi-annually in arrears on
the first day of each January and July through maturity, commencing July 1,
2008, and to bear interest (so computed) after maturity, whether by acceleration
or otherwise, on any overdue principal and, to the extent permitted by
applicable law, on any overdue interest, until the same shall be paid in full,
at a rate per annum equal to 1% in excess of the Interest Rate, to mature on
January 1, 2018 and to be substantially in the form of Exhibit A. If any day on
which a payment is due in respect of the Note is not a business day, then such
payment shall not be made until the next following business day and no
additional principal or interest or other payment shall result from such delay.
For the purposes of this Agreement, the term “business day” shall mean a day
other than a Saturday or a Sunday or a day on which banks are authorized or
obligated by law to close in either the State of New York or the State of
Michigan.




SECTION 2
Issuance of Note, Guaranty and Security


(a) Subject to the terms and conditions herein set forth, the Issuer hereby
agrees to sell to you, and you hereby agree to purchase from the Issuer, on the
Closing Date the Note at a price equal to 100% of the principal amount thereof.
The Note shall be endorsed with an unconditional guaranty of payment issued by
the Subsidiary Guarantors (the “Guaranty”), in the form set forth on the reverse
side of Exhibit A hereto.

 
-1-

--------------------------------------------------------------------------------

 
 
(b) Issuer will designate the Note as Second Priority Additional Debt in
accordance with and subject to the terms of that certain Credit Agreement dated
as of December 15, 2006 among the Issuer, the Subsidiary Borrowers from time to
time parties thereto, the banks and other financial institutions or entities
from time to time parties thereto ("Lenders"), and JPMorgan Chase Bank, N.A., as
Administrative Agent ("Administrative Agent") for the Lenders (the "Credit
Agreement") and the Loan Documents (such term and other capitalized terms used
in this Section 2(b) but not otherwise defined in this Agreement shall have the
meanings assigned to them in the Credit Agreement).  As such, payment of the
principal of and interest on the Note will be secured on a second lien basis
with the Collateral pledged by the Issuer and the Subsidiary Guarantors to the
Lenders under and in accordance with the Credit Agreement and the Loan
Documents, including the Collateral Trust Agreement dated as of December 15,
2006 among the Issuer, the Subsidiary Guarantors and Wilmington Trust Company,
as Collateral Trustee ("Collateral Trustee") (the "Collateral Trust Agreement"),
and the Security Agreement dated as of December 15, 2006 made by the Issuer and
the Subsidiary Guarantors in favor of the Collateral Trustee (the "Security
Agreement").  Holders of the Note will be subject to the intercreditor
provisions contained in Section 8 of the Collateral Trust Agreement.  Issuer
will provide copies of the Credit Agreement, Collateral Trust Agreement and
Security Agreement to any holder of the Note upon the request of such holder.




SECTION 3
Closing


The closing (the “Closing”) of the transaction contemplated hereunder will take
place at the offices of the Issuer at 10:00 a.m., Dearborn, Michigan time, on
April 7, 2008, or such other date or place as shall be mutually agreed upon by
the Subsidiary Guarantors, the Issuer and the Purchaser. The date on which the
Closing takes place is hereinafter referred to as the “Closing Date”.  On the
Closing Date the Issuer and the Subsidiary Guarantors will deliver to you the
Note registered in your name or in the name of your nominee, such Note to be
duly executed and dated the Closing Date, together with the Guaranty completed
and duly executed, against your delivery to the Issuer of the principal amount
of the Note by wire transfer of immediately available funds on behalf of the
Issuer to the account of Ford Investment Partnership (Account No. 24542722) at
State Street Bank and Trust Company, 2 Avenue De Lafayette LCC 2, Boston,
MA  02111-2900 (ABA No. 011000028).




SECTION 4
Representation and Warranties of the Issuer


The Issuer represents and warrants to the Purchaser as follows:


   4.1           Corporate Existence and Power. The Issuer has been duly
incorporated, and is validly existing as a corporation in good standing under
the laws of the State of Delaware.  The Issuer has corporate power and
authority, and has all licenses, permits, orders and other governmental and
regulatory approvals, to own or lease its properties and conduct its business in
the jurisdictions in which such business is transacted, except for such
licenses, permits, orders and other governmental and regulatory approvals the
absence of which would not have a material adverse effect on the
condition  (financial or otherwise), earnings, business affairs or business
prospects of the Issuer and its subsidiaries considered as a whole ("Material
Adverse Effect").


   4.2           Corporate  Authority; Binding  Effect. The execution, delivery
and performance of this Agreement and the Note are within the corporate powers
of the Issuer and have been duly authorized by all necessary corporate action on
the part of the Issuer; this Agreement has, and as of the Closing the Note will
have, been duly executed and delivered by the Issuer and as of the Closing each
will constitute the legal, valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 
-2-

--------------------------------------------------------------------------------

 
 
4.3           Consents. Etc. There is no consent, approval, authorization,
order, registration or qualification of or with any court or any regulatory
authority or other governmental body having jurisdiction over the Issuer which
is required for, and the absence of which would affect, the valid authorization,
issuance, sale and delivery of the Note or the valid execution and delivery by
the Issuer of this Agreement, except for such consents, approvals,
authorizations, orders, registrations or qualifications as have been, or will on
the Closing Date have been, obtained or made and are or will then be in full
force and effect.
 
4.4           No Conflicts with Agreements. Etc. The Issuer is not in violation
of its certificate of incorporation or by-laws.  The Issuer is not in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan
agreement, note, lease or other agreement or instrument to which it is a party
or by which it is bound or to which any of its properties are subject, except
for defaults that would not have a Material Adverse Effect. The execution and
delivery by the Issuer of this Agreement, the issuance and delivery of the Note,
the consummation of the transactions contemplated herein and in the Note and
compliance by the Issuer with the terms of this Agreement and the Note (1) do
not and will not result in any violation of the certificate of incorporation or
by-laws of the Issuer, and (2) do not and will not conflict with, or result in a
breach of any of the terms or provisions of, or constitute a default under, or,
except as described in Section 2(b) hereof, result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Issuer
under (A) any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease or other agreement or instrument to which the Issuer is a party or
by which it is bound or to which any of its properties are subject, (B) any
existing applicable law, rule, regulation or (C) any judgment, order or decree
of any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Issuer or any of its properties, except in the case
of clause (2), for conflicts, breaches or defaults or liens, charges or
encumbrances that would not have a Material Adverse Effect.


    4.5           Investment  Company.  The Issuer is not and, after the
application of the proceeds of the Note and the Convertible Note will not be, an
"investment company” within the meaning of the Investment Company Act of 1940,
as amended (the "Investment Company Act"). As used herein, “Convertible Note”
shall mean the 5.75% Senior Convertible Notes Due 2013 issued pursuant to a
Second Supplemental Indenture dated January 1, 2008 by and between the Issuer
and The Bank of New York, as Trustee.
 
    4.6           Use of Proceeds. The net proceeds from the issuance of the
Note will be used by the Issuer for general corporate purposes.


    4.7           No Registration. Neither the Issuer nor any Person (as
hereinafter defined) acting on its behalf has taken or will take any action to
register or that would require registration of the offering and sale of the Note
or the Guaranty under the Securities Act of 1933, as amended (the “Securities
Act”).
 
    4.8           No Brokers. The Issuer has not paid nor will it become
obligated to pay any fee or commission to any broker, finder, investment banker
or other intermediary other than The Blackstone Group in connection with the
transactions contemplated by this Agreement. The Issuer shall, jointly and
severally with the Subsidiary Guarantors, indemnify and hold the Purchaser
harmless against any claims made by The Blackstone Group for any such fees or
commissions.

 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 5
  Representations and Warranties of the Subsidiary Guarantors


Each of the Subsidiary Guarantors represents and warrants to the Purchaser as
follows:


   5.1           Existence  and  Power. It has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization.  It has the power and authority, and has all licenses, permits,
orders and other governmental and regulatory approvals, to own or lease its
properties and conduct its business in the jurisdictions in which such business
is transacted, except for such licenses, permits, orders and other governmental
and regulatory approvals the absence of which would not have a Material Adverse
Effect.


   5.2           Authority;  Binding  Effect. The execution, delivery and
performance of the Guaranty are within its powers and it has been duly
authorized by all necessary corporate or other action on its part; at the
Closing, the Guaranty will have been duly executed and delivered by it and will
constitute its legal, valid and binding obligations, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principles of equity.


   5.3           Consents, Etc. There is no consent, approval, authorization,
order, registration or qualification of or with any court or any regulatory
authority or other governmental body having jurisdiction over it that is
required for, and the absence of which would affect, the valid execution and
delivery by it of the Guaranty, except for such consents, approvals,
authorizations, orders, registrations or qualifications as have been, or will on
the Closing Date have been, obtained or made and are or will then be in full
force and effect.


   5.4           No  Conflicts  with  Agreements,   Etc. It is not in violation
of its organizational or constituting documents and is not in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease or other agreement or instrument to which it is a party or by which
it is bound or to which any of its properties are subject, except for defaults
that would not have a Material Adverse Effect. The execution and delivery by it
of the Guaranty, the consummation of the transactions contemplated herein and
compliance by it with the terms of the Guaranty (1) do not and will not result
in any violation of its organizational or constituting documents and (2) do not
and will not conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, or, except as provided in Section
2(b) hereof, result in the creation or imposition of any lien, charge or
encumbrance upon any of its property or assets under (A) any contract indenture,
mortgage, deed of trust, loan agreement, note, lease or other agreement or
instrument to which it is a party or by which it is bound or to which its
properties are subject, (B) any existing applicable law, rule, regulation or (C)
any judgment, order or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over it or any of its
properties, except in the case of clause (2) for conflicts, breaches or defaults
or liens, charges or encumbrances that would not have a Material Adverse Effect.


    5.5           Investment Company. No Subsidiary Guarantor is an "investment
company" within the meaning of the Investment Company Act.


 
-4-

--------------------------------------------------------------------------------

 
 
   5.6           No Registration. No Subsidiary Guarantor or any Person acting
on behalf of any Subsidiary Guarantor, has taken or will take any action to
register or that would require the registration of  the offering and sale of the
Note or the Guaranty under the Securities Act.




SECTION 6
Representations and Warranties and
Covenants of the Purchaser


   The Purchaser hereby represents and warrants to and agrees with the Issuer
and each Subsidiary Guarantor as follows:


   6.1           Acquisition  of  the  Note. The Purchaser is acquiring the Note
for its account and not with a view to or for sale in connection with any
distribution of the Note, nor with any present intention of distributing or
selling the Note, but subject nevertheless to any requirement of law that the
disposition of the Purchaser’s property shall at all times be and remain within
its control. The Purchaser is an institutional “accredited investor” as defined
in Section 5.0l(a)(l), (2) or (3) of Regulation D promulgated under the
Securities Act. The Purchaser acknowledges that (i) neither the Note nor the
Guaranty has been registered under the Securities Act, and that neither the
Issuer nor any Subsidiary Guarantor contemplates filing, or is contractually or
legally required to file, any registration statement to effect such
registration; and (ii) it has been advised that the Note and the Guaranty must
be held indefinitely, unless, subject to subsection 6.2 hereof, the Note and the
Guaranty are subsequently registered under the Securities Act or an exemption
from such registration is available.


   6.2           Assignments, Transfers  and  Participations. (a) Except for a
transfer from the Purchaser to the New VEBA (as defined below), the Purchaser
will not assign or transfer all or any portion of the Note, the Guaranty or this
Agreement (or any right or interest therein) without the prior written consent
of the Issuer, unless each and all of the following conditions have been
satisfied or complied with:


(i) no assignment or transfer of any portion of the Note having a principal
amount of less than $250,000,000 shall be made, and any assignment or transfer
of a portion of the Note in excess thereof shall be in a principal amount of an
integral multiple of $100,000,000;


(ii) the assignment or transfer shall not result in a violation of any
applicable law, including but not limited to, the Securities Act, any other
applicable securities law or the Employee Retirement Income Security Act of
1974, as amended ("ERISA");


(iii) the Issuer and the Guarantor shall have received a written agreement from
the assignee or transferee to undertake on its own behalf the representations,
warranties and covenants in this Section 6, including those in this subsection
6.2; and


(iv) the Issuer shall have received written notice from you of any such
assignment or transfer at least 10 business days prior to the effective date of
such assignment or transfer, together with drafts of any certificates, opinions
and agreements to be delivered in accordance with the foregoing conditions and
such other evidence as the Issuer and each Subsidiary Guarantor may consider
necessary to establish compliance with the foregoing conditions.


  As used herein, “New VEBA” shall mean the trust fund to be established
pursuant to the terms of the Settlement Agreement dated March 28, 2008, as
amended, supplemented, replaced or otherwise altered from time to time, between
the Issuer, the International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America, and certain class representatives, on
behalf of the class of plaintiffs as set forth therein.

 
-5-

--------------------------------------------------------------------------------

 
 
   (b) The Purchaser will not sell to one or more Persons any participation in
the Note without the express written consent of the Issuer unless the
participation shall not result in a violation of any applicable law, including
but not limited to, the Securities Act, any other applicable securities laws or
ERISA; provided, however, that (A) any Person to whom the Purchaser sells a
participation in the Note shall not be entitled by virtue of such participation
to any rights or benefits under this Agreement, the Note or the Guaranty, (B)
the Purchaser’s obligations under this Agreement shall remain unchanged, (C) the
Purchaser shall remain solely responsible to the other parties hereto for the
performance of such obligations, (D) the Issuer and the Subsidiary Guarantors
shall continue to deal solely and directly with the Purchaser in connection with
the Purchaser’s rights and obligations under this Agreement, and (E) no later
than January 31 of each year, the Purchaser shall provide the Issuer with a
written description of each participation in the Note sold by Purchaser during
the prior year (it being understood that any failure to provide notice shall not
render the participation invalid).


   (c) For purposes of this subsection 6.2 and elsewhere in this Agreement, an
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person; “Person” shall mean any individual,
corporation, partnership, joint venture, association, joint-stock company, trust
or unincorporated organization; and “control” when used with respect to any
specified Person shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.


   (d) The Guaranty and this Agreement shall be assignable and may be
transferred to the same extent as the Note, as permitted under this Section 6
and Section 12.4(c), and shall not be separable from the Note, and each
permitted assignee or transferee of the Note shall enjoy the full benefits of
the Guaranty and this Agreement.


   6.3           Intercreditor Provisions.  The Purchaser and any subsequent
holder or owner of the Note or any portion thereof acknowledge that the Note and
the Guaranty will be subject to, and the Purchaser and any such holder agree to
comply with and abide by, the intercreditor provisions contained in Section 8 of
the Collateral Trust Agreement and any other provision of the Credit Agreement
or Loan Documents (as defined in the Credit Agreement) applicable to or
affecting the Note by virtue of its designation thereunder as Second Priority
Additional Debt.

 
SECTION 7
Closing Conditions


Your obligation to purchase and pay for the Note shall be subject to the
performance by the Issuer and the Subsidiary Guarantors of all of the agreements
to be performed by them under this Agreement, the Note and the Guaranty, as the
case may be, and to the satisfaction of the following further conditions:


    7.1           Opinion of Counsel. You shall have received at the Closing an
opinion of counsel to the Issuer and the Subsidiary Guarantors (who may be an
employee of the Issuer or a Subsidiary Guarantor) addressed to you and
substantially in the form attached hereto as Schedule II.

 
-6-

--------------------------------------------------------------------------------

 
 
7.2           Representations and Warranties of the Issuer. The representations
and warranties of the Issuer contained in Section 4 of this Agreement shall be
true and correct (to the extent qualified by materiality or Material Adverse
Effect) or true and correct in all material respects (to the extent not so
qualified) on and as of the Closing Date, except for the representations and
warranties set forth in Section 4.3 of this Agreement, which shall be true and
correct on and as of the Closing Date, and except to the extent such
representations and warranties expressly relate to an earlier date.


7.3           Representations and Warranties of Subsidiary Guarantors. The
representation and warranties of each Subsidiary Guarantor contained in Section
5 of this Agreement shall be true and correct (to the extent qualified by
materiality or Material Adverse Effect) or true and correct in all material
respects (to the extent not so qualified) on and as of the Closing Date, except
for the representations and warranties set forth in Section 5.3 of this
Agreement, which shall be true and correct on and as of the Closing Date, except
to the extent such representations and warranties expressly relate to an earlier
date.
 
7.4           No Default. No event shall have occurred and be continuing on the
Closing Date which, with the giving of notice or lapse of time, or both, would
constitute a default under this Agreement.
 
7.5           Guaranty.  The Guaranty shall have been duly completed, executed
and delivered.
 
7.6           Designation under Credit Agreement. (i) The notice required by the
definition of "Permitted Second Lien Debt" in Section 1.1 of the Credit
Agreement shall have been timely given by the Issuer to the Administrative Agent
under the Credit Agreement and no objection thereto shall have been made by the
Administrative Agent; (ii) the certification required by Section 7.2 of the
Collateral Trust Agreement designating the Note as Second Priority Additional
Debt, among other things, shall have been made by the Issuer to the Collateral
Trustee; and (iii) copies of such notice and certification shall have been
delivered to you on or prior to the Closing Date.
 
7.7          Waiver of Conditions. If the conditions specified in this Section 7
have not been fulfilled, you may waive compliance with any such condition to
such extent as you may in your sole discretion determine. Except as so waived by
you, nothing in this Section 7.7 shall operate to relieve either the Issuer or
any Subsidiary Guarantor of any of its respective obligations hereunder or to
waive any of your rights against either of them.




SECTION 8
Additional Covenants of the Issuer and the Guarantor
 
Each of the Issuer and the Subsidiary Guarantors covenant and agree that,
commencing on the Closing Date, and so long as the Note is outstanding, it will
comply with its obligations in this Section 8.
 
8.1           Payment of Principal and Interest. The Issuer will duly and
punctually pay the principal of and interest on the Note in accordance with its
terms and this Agreement.

 
-7-

--------------------------------------------------------------------------------

 
 
   8.2           Financial  Statements.  The Issuer shall deliver to you its
audited annual financial statements and unaudited quarterly financial statements
within 15 days after the Issuer is required to file the same with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act (or, if the Issuer
is not required to file annual financial statements or unaudited quarterly
financial statements with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act, then within 15 days after the Issuer would be required to file the
same with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act if
it had a security listed and registered on a national securities exchange);
provided, that such 15-day period shall automatically be extended to the earlier
of (a) the date that is five days prior to the date of the occurrence of any
event of default (or any comparable term) under any of the Issuer’s Existing
Notes (as defined in the Credit Agreement) as a result of the Issuer’s failure
to provide annual or quarterly financial statements to the extent required under
the related indenture and (b) in the case of audited annual financial
statements, within 240 days after the end of the Issuer’s fiscal year, and, in
the case of unaudited quarterly financial statements, within 220 days after the
end of the respective quarters for each of the first three quarterly periods of
each fiscal year; provided, further, that such financial statements shall be
deemed to be delivered upon the filing with the SEC of the Issuer's Form 10-K or
Form 10-Q for the relevant fiscal period.

                    8.3           Credit Agreement Certificates. Promptly after
it provides them to the Administrative Agent in accordance with Section 6.3 of
the Credit Agreement, the Issuer shall provide you, at your address specified in
Section 12.1 hereof, with copies of the compliance and Borrowing Base
certificates it is required to deliver pursuant to said Section 6.3.

                    8.4           Assignment and Assumption. Neither the Issuer
nor any Subsidiary Guarantor shall assign, convey or otherwise transfer any of
its rights or obligations hereunder, under the Note or the Guaranty, as the case
may be, without the express written consent of holders of a majority of the
outstanding aggregate principal amount of the Note.


8.5           Consolidations, Mergers and Conveyances. (a) Each of the Issuer
and the Subsidiary Guarantors may consolidate with, or sell or convey all or
substantially all its assets to, or merge with or into, (1) any entity if the
Issuer or such Subsidiary Guarantor or another Subsidiary Guarantor shall be the
continuing entity or (2) any entity existing under the laws of (i) the United
States, any state thereof, or the District of Columbia, in the case of the
Issuer, and (ii) any jurisdiction, in the case of a Significant Guarantor (as
defined in the Credit Agreement) in connection with an asset sale permitted
under Section 7.5 of the Credit Agreement; provided, however, that in the case
of clause (2) that is not in connection with an asset sale that is permitted
under Section 7.5 of the Credit Agreement, (x) the successor entity shall
expressly assume the due and punctual payment of the principal of and interest
on the Note, in the case of the Issuer, in accordance with its terms and the due
and punctual performance and observance of all the covenants and conditions of
this Agreement and the Note, in the case of the Issuer, or this Agreement and
the Guaranty, in the case of a Subsidiary Guarantor, by an instrument
satisfactory to the Purchaser in its reasonable judgment, executed and delivered
to the Purchaser by such entity, and (y) such successor entity shall not,
immediately after such merger or consolidation or such sale or conveyance, be in
default in the performance of any such covenant or condition.


(b)           Upon any consolidation by the Issuer or a Subsidiary Guarantor
with or merger by the Issuer or a Subsidiary Guarantor into any other person or
any conveyance, transfer or lease of the properties and assets of the Issuer or
a Subsidiary Guarantor substantially as an entirety in accordance with Section
8.5(a) hereof, (x) the successor Person formed by such consolidation or into
which the Issuer or Subsidiary Guarantor, as the case may be, is merged or to
which such conveyance, transfer or lease is made, shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer hereunder
and under the Note, or of such Subsidiary Guarantor under the Guaranty, as the
case may be, with the same effect as if such successor had been named as the
Issuer or such Subsidiary Guarantor, as the case may be, and (y) thereafter, the
predecessor entity shall be relieved of all obligations and covenants hereunder
and under the Note.

 
-8-

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding anything to the contrary contained herein or in the Note, if
a Subsidiary Guarantor is released from its guaranty under the Credit Agreement,
such Subsidiary Guarantor shall automatically be released from the Guaranty
(without requirement of notice to or consent of the Purchaser or any holder of
the Note).  If requested by the Issuer, the holders of the Note agree to take
promptly any action reasonably requested by the Issuer to evidence the release
of such Subsidiary Guarantor from its guaranty.


8.6           Limitation on Secured Debt.  Other than Permitted Liens (as
defined below), the Issuer shall not at any time have outstanding more than
$20,485,000,000 principal amount of indebtedness for borrowed money secured on a
first lien basis with its assets nor more than $4,000,000,000 principal amount
of indebtedness for borrowed money secured on a second lien basis with its
assets.  "Permitted Liens" for purposes hereof shall mean:


    (a) liens for taxes, assessments, governmental charges and utility charges,
in each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Issuer in
conformity with United States generally accepted accounting principles ("GAAP");


    (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like liens arising in the ordinary course of business;


    (c) permits, servitudes, licenses, easements, rights-of-way, restrictions
and other similar encumbrances imposed by applicable law or incurred in the
ordinary course of business or minor imperfections in title to real property
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Issuer and its subsidiaries taken as a whole;


    (d) leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Issuer and its subsidiaries taken as a whole and licenses of
trademarks and intellectual property rights in the ordinary course of business;


    (e) pledges or deposits made in the ordinary course of business or statutory
liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;


    (f) liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Issuer or any of
its subsidiaries or in connection with sales of accounts, payment intangibles,
chattel paper or instruments;


    (g) purchase money liens on property (other than shares of capital stock or
indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
indebtedness provided, or guaranteed, by a governmental authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;

 
-9-

--------------------------------------------------------------------------------

 
 
    (h) other than liens existing pursuant to the Credit Agreement and the Loan
Documents (as defined therein), liens in existence on the Closing Date; provided
that no such lien is spread to cover any additional property after the Closing
Date and that  the amount of indebtedness for borrowed money secured thereby is
not increased;


    (i) liens on property or capital stock of a person at the time such person
becomes a subsidiary of the Issuer; provided however, that such liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other person becoming a subsidiary; provided further, however, that any such
lien may not extend to any other property owned by the Issuer or any subsidiary
of the Issuer;


    (j) liens on property at the time the Issuer acquires the property,
including any acquisition by means of a merger or consolidation with or into the
Issuer; provided, however, that such liens are not created, incurred or assumed
in connection with, or in contemplation of, such acquisition; provided further,
however, that such liens may not extend to any other property owned by the
Issuer or any subsidiary of the Issuer;


    (k) any lien securing the renewal, refinancing, replacing, refunding,
amendment, extension or modification, as a whole or in part, of any indebtedness
secured by any lien permitted by clause (g), (h), (i), (j), and (u) of this
definition or this paragraph (k) without any change in the assets subject to
such lien;


    (l) any lien arising out of claims under a judgment or award rendered or
claim filed, so long as such judgments, awards or claims do not constitute an
event of default under the Credit Agreement;


    (m) any lien consisting of rights reserved to or vested in any governmental
authority by any statutory provision;


    (n) liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts held at
such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business;


    (o) liens in favor of lessors pursuant to sale and leaseback transactions to
the extent the disposition of the asset subject to any such sale and leaseback
transaction is permitted under the Credit Agreement;


    (p) liens under industrial revenue, municipal or similar bonds;


    (q) liens on securities accounts (other than liens to secure indebtedness
for borrowed money);


    (r) statutory liens incurred or pledges or deposits made in favor of a
governmental authority to secure the performance of obligations of the Issuer or
any of its subsidiaries under environmental laws to which any assets of the
Issuer or any such subsidiaries are subject;


    (s) liens granted by the Issuer or any of its subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that any such lien is
limited to the assets located at or about such leased properties;

 
-10-

--------------------------------------------------------------------------------

 
 
    (t) servicing agreements, development agreements, site plan agreements and
other agreements with governmental authorities pertaining to the use or
development of any of the property and assets of the Issuer consisting of real
property, provided same are complied with; and


    (u) liens not otherwise permitted by the foregoing clauses securing
obligations or other liabilities of the Issuer; provided that the outstanding
amount of all such obligations and liabilities shall not exceed $500,000,000 at
any time.
 
8.7           Release of Collateral and Replacement Security.  (a) In the event
the conditions in Section 10.15(c) of the Credit Agreement shall be met for the
automatic release of the Collateral pledged under the Credit Agreement and/or
Loan Documents (as defined therein), then such Collateral shall also be
concurrently released with respect to the Note and the Guaranty shall be
concurrently terminated.


(b)  In the event the Credit Agreement and/or Loan Documents (as defined
therein) are amended or terminated such that the Covered Debt thereunder is no
longer secured by any Collateral pledged thereunder for reasons other than the
conditions in Section 10.15(c) of the Credit Agreement having been met, and as a
result the Note is no longer secured on a second lien basis by any Collateral
pledged thereunder, then the Issuer shall promptly provide for replacement
security of the Note in a manner consistent with that provided prior to such
amendment or termination, which replacement security shall be reasonably
acceptable to you.  For avoidance of doubt, such replacement security shall be
deemed reasonably acceptable if it constitutes a second lien on collateral
pledged under a new secured credit agreement entered into by Issuer.


8.8           Further Information. From time to time, while the Note is
outstanding, upon the reasonable request of the Purchaser, officials of the
Issuer will confer with officials of the Purchaser and advise them as to matters
bearing on the Issuer’s and the Subsidiary Guarantor’s financial condition.




SECTION 9
Default


In case one or more of the following events of default shall have occurred and
be continuing, that is to say:


(a)           default in the payment of the principal of the Note as and when
the same shall become due and payable, whether at maturity or otherwise; or


(b)           default in payment of any installment of interest upon the Note as
and when the same shall become due and payable and continuance of such default
for a period of 5 business days; or


(c)           failure on the part of the Issuer or any Significant Guarantor (as
defined in the Credit Agreement) duly to observe or perform any other of the
covenants or agreements on its respective part contained in the Note, this
Agreement or the Guaranty, as the case may be, for a period of 30 days (or 20
consecutive days in the case of failure to observe or perform the covenants or
agreements described in Section 8.2) after the date on which written notice
specifying such failure and requiring the Issuer or such Significant Guarantor,
as the case may be, to remedy the same shall have been given to the Issuer or
such Significant Guarantor, as the case may be, by the holder of the Note; or

 
-11-

--------------------------------------------------------------------------------

 
 
(d)           any representation or warranty made by the Issuer or any
Subsidiary Guarantor in this Agreement shall prove to have been untrue in any
material respect as of the date on which it was made; or


(e)           (i) the Issuer, any Significant Guarantor, FMCC, a Volvo Group
Member or Ford Canada (as such terms are defined in the Credit Agreement) shall
(A) commence any case, proceeding or other action under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors (1) seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (2) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or (B) make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Issuer, any Significant Guarantor,
FMCC, a Volvo Group Member or Ford Canada any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 90 days; or


(f)           the guaranty of any Significant Guarantor contained in the
Guaranty shall cease to be in full force and effect; or


(g)          the Collateral Trust Agreement or any Security Document (as defined
in the Credit Agreement) shall cease to be in full force and effect, or any lien
thereunder shall cease to be enforceable and perfected, with respect to
Collateral, such that it would constitute an event of default under the Credit
Agreement; or


(h)           an Event of Default under the Credit Agreement shall have occurred
and be continuing that has resulted in any outstanding indebtedness or other
obligations thereunder to be declared immediately due and payable;


then, other than pursuant to clause (e) above, unless the principal of the Note
shall have already become due and payable, the holders of a majority of the
outstanding aggregate principal amount of the Note, by notice in writing to the
Issuer, may declare the principal of the Note to be due and payable immediately,
and upon any such declaration the same shall become and shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived. In the case of an event of default
pursuant to clause (e) above with respect to the Issuer, unless the principal of
the Note shall have already become due and payable, the principal of the Note,
plus accrued and unpaid interest, if any, accrued thereon through the occurrence
of such event shall automatically become and be immediately due and
payable.  Whenever the entire unpaid principal of the Note shall have become or
been declared to be immediately due and payable the holders of a majority of the
outstanding aggregate principal amount of the Note may, if there are no First
Priority Secured Obligations or commitments in respect thereof then outstanding
and subject to the provisions of the Collateral Trust Agreement, deliver a
Notice of Acceleration to the Collateral Trustee; provided that, by written
notice to the Issuer, such holders may, for such periods and/or subject to such
conditions as may be specified in such notice, withdraw any declaration of
acceleration effected in accordance with this sentence.  If a declaration of
acceleration in accordance with the immediately preceding sentence shall have
been withdrawn in accordance with the proviso to the immediately preceding
sentence, the holders of a majority of the outstanding aggregate principal
amount of the Note shall forthwith deliver to the Collateral Trustee a notice of
cancellation of the respective Notice of Acceleration theretofore delivered to
the Collateral Trustee.

 
-12-

--------------------------------------------------------------------------------

 
 
SECTION 10
Method and Place of Payment
of Principal and Interest


All payments of principal, interest and any other amount payable on the Note or
hereunder shall be made in U.S. Dollars by credit of immediately available funds
to your account (Account No. 5186061000; Reference: Further Credit to FORD-UAW
FUW05 /26-93555) at The Northern Trust Company, 50 South LaSalle Street,
Chicago, IL 60603 (ABA No. 071000152) or to such other account or such other
address, maintained or located in the United States, as you may designate in
writing in the manner provided in Section 12.1.




SECTION 11
  Survival of Representations and Warranties


All representations and warranties contained herein or made in writing by or on
behalf of any party to this Agreement or otherwise in connection herewith shall
(1) survive the execution and delivery of this Agreement and the delivery of the
Note to you and the consummation of the transactions contemplated to occur on
the Closing Date, and shall continue in effect as long as any Note is
outstanding, and (ii) be deemed to have been relied upon by the parties,
regardless of any investigation made by the parties or on their behalf.

 
SECTION 12
  Miscellaneous


   12.1         Communications and Notices. All communications and notices
provided for in this Agreement and the Note shall be in writing and, if to the
Issuer, mailed certified mail, return receipt requested, delivered or
transmitted by facsimile to it at One American Road, Dearborn, Michigan 48126,
Fax No. (313) 206-5989, Confirmation No. (313) 845-5575, Attention: Treasurer,
provided that any notice pursuant to Section 9 hereof shall also be delivered or
transmitted to the Issuer at One American Road, Dearborn, Michigan 48126, Fax
No. (313) 248-8713, Confirmation No. (313) 323-2130, Attention: Secretary, and,
if to any Subsidiary Guarantor, mailed certified mail, return receipt requested,
delivered or transmitted by facsimile to it c/o the Issuer at the address and
facsimile number specified above, or at any other address which the Issuer or
any Subsidiary Guarantor, as the case may be, may hereafter designate by written
notice to you, and, if to you, mailed, delivered or transmitted by facsimile to
you at 15041 Commerce Drive South, Rotunda Court #4, Dearborn, MI  48120, Fax
No. (313) 253-7409, Confirmation No. (313) 248-4425, Attention: President, or to
such other address and to such attention as you may from time to time designate
to the Issuer in writing.


Except as specified herein, all notices and other communications shall be deemed
to have been duly given (i) on the date of delivery if delivered personally,
(ii) five days following posting if transmitted by U.S. mail or (iii) on the day
of transmission if transmitted by facsimile (provided receipt of such
transmission is confirmed by the recipient thereof by telephone), whichever
shall first occur.

 
-13-

--------------------------------------------------------------------------------

 
 
12.2         New  York  Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of New York applicable to contracts
made and to be wholly performed within such State.


12.3         Payment of Certain Expenses. Whether or not the Closing is
consummated, the Issuer shall:


(a)           upon the occurrence of an event of default, pay all reasonable
out-of-pocket expenses incurred by you (including counsel fees) in connection
with such event of default and collection and other enforcement proceedings
resulting therefrom; and


(b)           pay all stamp and other taxes, if any, which may be determined to
be payable in connection with the execution and delivery of this Agreement, the
issuance of the Note, or in connection with any modification of any of the Note
or of this Agreement or any waiver or consent under or in respect of this
Agreement or the Note, and shall save you and all subsequent holders of the Note
harmless against any loss or liability (including interest and penalties)
resulting from nonpayment or delay in payment of any such taxes; provided,
however, that the Issuer shall not be obligated to pay any taxes on transfers of
the Note or portions thereof or any taxes on or measured by income or capital,
or any taxes on intangibles or other property taxes levied on the Note or
portions thereof, the income therefrom or on the holders of the Note or portions
thereof, except with respect to the transfer of the Note to the New VEBA.
 
The obligations of the Issuer under this Section 12.3 shall survive payment of
the Note.


    12.4         Form  of  Notes.  Registration.  Transfer  and Replacement. (a)
The Note initially delivered under this Agreement will be in the form of a fully
registered Note substantially in the form of Exhibit A attached hereto. The Note
or portions thereof are issuable only in fully registered form and any portion
of the Note shall be in a principal amount of at least $250,000,000 or an
integral multiple of $100,000,000 in excess thereof.


(b)  The Issuer shall cause to be kept at its principal office a register (the
“Note Register”) for the registration and transfer of the Note or portions
thereof. The name and address of the holder or holders of the Note or portions
thereof, the transfer thereof and the names and addresses of the transferees of
the Note or portions thereof shall be registered in the Note Register. The
Issuer may deem and treat the persons in whose name the Note or portions thereof
are so registered as the holders and owners thereof for all purposes and shall
not be affected by any notice to the contrary, until due presentment of such
Note or portion thereof for registration of transfer as provided in this Section
12.4.


(c)  Upon compliance with Section 6.2 hereof and surrender for registration of
transfer of the Note or portion thereof, or upon surrender for registration of
exchange of any Note or portion thereof without transfer, in each case, at the
office of the Issuer designated for notices in Section 12.1 hereof, the Issuer
shall execute and deliver, at its expense, a new Note or Notes of the same
aggregate unpaid principal amount as such surrendered Note or portion thereof
(but in no case in a principal amount of less than $500,000,000 or in a
principal amount in excess thereof that is not an integral multiple of
$100,000,000), dated the date to which interest has been paid on such
surrendered Note (or, if no interest has been paid, the date of such surrendered
Note), and registered in the name of such Person or Persons as shall be
designated in writing by the holder of such surrendered Note. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer or exchange duly authorized
in writing.  The Issuer may additionally condition its issuance of any new Note
or Notes on the payment to it of a sum sufficient to cover any stamp tax or
other governmental charge imposed in respect of such transfer or exchange,
except with respect to the transfer of the Note to the New VEBA.

 
-14-

--------------------------------------------------------------------------------

 
 
(d) In case the Note shall become mutilated or be destroyed, lost or stolen, the
Issuer upon request shall execute and deliver a new Note in exchange and
substitution for the mutilated Note, or in lieu of and substitution for the Note
so destroyed, lost or stolen. In every case of destruction, loss or theft, the
applicant for a substituted Note shall furnish to the Issuer such security or
indemnity as may be required by it to save it harmless from all risk, however
remote (it being understood that, if the holder of such destroyed, lost or
stolen Note is the Purchaser, the indemnity agreement of the Purchaser shall be
satisfactory to the Issuer for such purpose), and the applicant shall also
furnish to the Issuer evidence to its satisfaction of the destruction, loss or
theft of such Note and of the ownership thereof. Upon the issuance of any
substituted Note, the Issuer may require the payment of a sum sufficient to
cover any tax or other government charge that may be imposed in relation thereto
and any other expenses connected therewith. In case the Note has matured or is
about to mature and shall become mutilated or be destroyed, lost or stolen, the
Issuer may, instead of issuing a substituted Note, pay the same (without
surrender thereof except in the case of a mutilated Note) if the applicant for
such payment shall furnish the Issuer with such security or indemnity as it may
require to save it harmless from all risk, however remote, and, in case of
destruction, loss or theft, evidence to the satisfaction of the Issuer of the
destruction, loss or theft of such Note and of the ownership thereof. Every
substituted Note issued pursuant to the provisions of this Section 12.4(d) by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Issuer, whether or not the
destroyed, lost or stolen Note shall be found at any time.


12.5         Changes. Waivers. Neither this Agreement nor any provision hereof
may be changed, waived, discharged or terminated orally, but only by an
agreement in writing signed by the Issuer, the Subsidiary Guarantors and holders
of a majority of the outstanding aggregate principal of the Note; provided,
however, that no such change, waiver, discharge or termination shall forgive or
reduce any principal amount of the Note, extend the final date of maturity
thereof, reduce the stated rate of interest thereon or extend any scheduled
interest payment date thereon, adversely affect the validity of the second lien
security interest, or lower the priority or ranking thereof, in each case,
without the written consent of each holder of the Note.


12.6         Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement, or the application of such provision to
persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforceable to the extent permitted by law.


    12.7         Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


    12.8         Counterparts. This Agreement may be signed in any number of
counterparts, by separate parties on separate counterparts, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Complete
sets of counterparts shall be delivered to the Issuer, the Subsidiary Guarantors
and to you.


    12.9         Authority. You shall promptly deliver to the Issuer such
documents as the Issuer may reasonably request demonstrating due authorization,
execution and delivery of this Agreement by you.

 
-15-

--------------------------------------------------------------------------------

 

    If you agree with the foregoing, please sign the form of acceptance on the
enclosed copy of this Agreement in the space provided under your name and return
such copy to the Issuer, whereupon this Agreement shall become a binding
agreement between you, the Issuer and the Subsidiary Guarantors in accordance
with its terms.



 
Very truly yours,
     
FORD MOTOR COMPANY, as Issuer
           By:    /S/ Neil M. Schloss    Name:  
Neil M. Schloss
   Title:  
Vice President and Treasurer
         
3000 SCHAEFER ROAD COMPANY
 
FORD GLOBAL TECHNOLOGIES, LLC
 
FORD MOTOR SERVICE COMPANY
 
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
 
FORD TRADING COMPANY, LLC
 
LAND ROVER NORTH AMERICA, INC.
 
VOLVO CARS OF NORTH AMERICA, LLC, as Subsidiary Guarantors
           By:    
/S/ Neil M. Schloss
   Name:
Neil M. Schloss
   Title: 
Treasurer or Assistant Treasurer
         
FORD EUROPEAN HOLDINGS LLC
 
FORD HOLDINGS LLC
 
FORD INTERNATIONAL CAPITAL LLC
 
FORD MEXICO HOLDINGS, INC.
 
FORD COMPONENT SALES, L.L.C., as Subsidiary Guarantors
           By:   
/S/ David M. Brandi
   Name:  
David M. Brandi
   Title: 
Assistant Treasurer


 
-16-

--------------------------------------------------------------------------------

 
 

 
FORD SOUTH AMERICA HOLDINGS, LLC, as Subsidiary Guarantor
     
By:  Ford Motor Company, as sole member
         
By:
/S/ Neil M. Schloss
 
Name:
Neil M. Schloss
 
Title:
Vice President and Treasurer

 

 
GRUPO FORD, S. de R.L. de C.V., as Subsidiary Guarantor
         
By:
/S/ David M. Brandi
 
Name:
David M. Brandi
 
Title:
Attorney-in-Fact

 
 
The foregoing agreement is hereby accepted as of the date first written above:


FORD-UAW HOLDINGS LLC




By:
 /S/ Peter J. Daniel
 
Name:
Peter J. Daniel
Title:
Chairman and Chief Executive Officer



 
-17-

--------------------------------------------------------------------------------

 
 
SCHEDULE I
SUBSIDIARY GUARANTORS



           
Federal
                   
Taxpayer
               
Organizational
 
Identification
 
State of
 
Principal Place of
Legal Name
 
Type of Entity
 
Number
 
Number
 
Formation
 
Business
3000 Schaefer Road Company
 
Corporation
 
144453
 
38 - 1906301
 
Michigan
 
Michigan
                     
Ford European Holdings LLC
 
Limited Liability Company
 
2974559
 
38 - 3442908
 
Delaware
 
Michigan
                     
Ford Global Technologies, LLC
 
Limited Liability Company
 
3593792
 
38 - 6058810
 
Delaware
 
Michigan
                     
Ford Holdings LLC
 
Limited Liability Company
 
2206682
 
38 - 2890269
 
Delaware
 
Michigan
                     
Ford International Capital LLC*
 
Limited Liability Company
 
4467134
 
26-1538425
 
Delaware
 
Michigan
                     
Ford Mexico Holdings, Inc.*
 
Corporation
 
3281198
 
38 - 3563830
 
Delaware
 
Michigan
                     
Ford Motor Service Company
 
Corporation
 
486480
 
38 - 3364381
 
Michigan
 
Michigan
                     
Ford Motor Vehicle Assurance Company, LLC
 
Limited Liability Company
 
4083499
 
38 - 3419908
 
Delaware
 
Michigan
                     
Ford South America Holdings, LLC
 
Limited Liability Company
 
3080817
 
38 - 0549190
 
Delaware
 
Michigan
                     
Ford Trading Company, LLC
 
Limited Liability Company
 
2919002
 
38 - 0549190
 
Delaware
 
Michigan
                     
Ford Component Sales, L.L.C.
 
Limited Liability Company
 
2830472
 
38 - 3384550
 
Delaware
 
Michigan
                     
Grupo Ford, S. de R.L. de C.V. * 
 
Corporation
 
N/A
 
N/A
 
Mexico
 
Mexico
                     
Land Rover North America, Inc.
 
Corporation
 
2075961
 
22 - 2675556
 
Delaware
 
Michigan
                     
Volvo Cars of North America, LLC
 
Limited Liability Company
 
0906002
 
31 - 1814807
 
Delaware
 
Michigan

 
*
Guaranty has limited recourse to the pledged assets of the relevant entity.


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
Opinion of Counsel


1.           Each of the Issuer and Subsidiary Guarantors (collectively, the
"Credit Parties") (a) has been duly incorporated or formed, as the case may be,
and is validly existing and in good standing as a corporation or limited
liability company in the jurisdiction set forth opposite its name on Schedule I
to the Agreement, (b) has the corporate or limited liability company power and
authority, as the case may be, to execute and deliver the Agreement, the Note
and the Guaranty (the "Credit Documents") to which it is a party and to borrow
and perform its obligations thereunder, and to grant the security interests to
be granted by it pursuant to the Credit Agreement and Loan Documents (as defined
therein and collectively referred to herein as the "Security Documents"), and
(c) has duly authorized, executed and delivered each Credit Document to which it
is a party.
 
2.           The execution and delivery by any Credit Party of the Credit
Documents to which it is a party, its borrowings in accordance with the terms of
the Credit Documents, and performance of its payment obligations thereunder and
granting of the security interests to be granted by it pursuant to the Security
Documents (a) will not result in any violation of (1) the Certificate of
Incorporation, Articles of Incorporation, By-Laws, certificate of formation or
limited liability company operating agreement, as applicable, of such Credit
Party, (2) assuming that proceeds of borrowings will be used in accordance with
the terms of the Agreement, any Federal, Michigan or New York statute or the
Delaware General Corporation Law or the Delaware Limited Liability Company Act
or any rule or regulation issued pursuant to any Federal, Michigan or New York
statute or the Delaware General Corporation Law or the Delaware Limited
Liability Company Act or any order known to me issued by any court or
governmental agency or body and (b) will not breach or result in a default under
(in each case material to the Issuer and its subsidiaries considered as a whole)
or, except as described in Section 2(b) of the Agreement, result in the creation
of any lien upon or security interest (in each case material to the Issuer and
its subsidiaries considered as a whole) in the Credit Parties’ properties
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
guarantee, lease financing agreement or other similar agreement or instrument
known to me under which any Credit Party is a debtor or guarantor.
 
3.           No consent, approval, authorization, order, filing, registration or
qualification of or with any Federal, Michigan or New York governmental agency
or body or any Delaware governmental agency or body acting pursuant to the
Delaware General Corporation Law or the Delaware Limited Liability Company Act
is required for the execution and delivery by any Credit Party of the Credit
Documents to which it is a party, the borrowings by any Credit Party in
accordance with the terms of the Credit Documents or the performance by the
Credit Parties of their respective payment obligations under the Credit
Documents or the granting of any security interests under the Security
Documents, except filings and recordings required for the perfection of security
interests granted pursuant to the Security Documents.
 
4.           I do not know of any legal or governmental proceeding pending to
which any Credit Party is a party, or to which any property of any Credit Party
is subject, and no such proceedings are known by me to be threatened or
contemplated by governmental authorities or threatened by others, that in either
case questions the validity of the Credit Documents.

 
 

--------------------------------------------------------------------------------

 
 

   EXHIBIT A

 
THE NOTE EVIDENCED HEREBY HAS NOT BEEN AND WILL
NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
OR SOLD UNLESS, SUBJECT TO COMPLIANCE WITH
CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE
NOTE PURCHASE AGREEMENT REFERENCED BELOW, SUCH
NOTE IS SUBSEQUENTLY REGISTERED UNDER SAID SECURITIES ACT OR AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE
 

   Dearborn, Michigan

 
FORD MOTOR COMPANY


$3,000,000,000
9.50% GUARANTEED SECURED NOTE DUE JANUARY 1, 2018


FOR VALUE RECEIVED, FORD MOTOR COMPANY, a Delaware corporation (the “Issuer”),
hereby promises to pay to FORD-UAW HOLDINGS LLC, or registered assigns, the
principal amount of Three Billion United States Dollars ($3,000,000,000) in two
equal installments on January 1, 2017 and on January 1, 2018, and to pay
interest on the unpaid principal amount hereof (computed on the basis of a
360-day year of twelve 30-day months) from January 1, 2008 at the rate of 9.50%
(the “Interest Rate”) per annum, payable semi-annually in arrears on the first
day of each January and July through maturity (each an "Interest Payment Date"),
commencing July 1, 2008, to the person or persons in whose name or names this
Note is registered at the close of business on the June 15 or December 15, as
the case may be, immediately preceding the relevant Interest Payment Date.  The
Issuer also shall pay interest (so computed) after maturity, whether by
acceleration or otherwise, on any overdue principal and, to the extent permitted
by applicable law, on any overdue interest, until the same shall be paid in
full, at a rate per annum equal to 1% in excess of the Interest Rate.  The
unpaid principal hereof may be prepaid in whole at any time, and in part from
time to time, prior to maturity without premium or penalty, but with accrued and
unpaid interest to the date of prepayment.  All such principal and interest
shall be payable in such coin or currency of the United States as at the time of
payment shall be legal tender for the payment of public and private debts, and
shall be payable in Federal funds or other immediately available funds.
 
This Note is the Note referred to in the Note Purchase Agreement dated as of
April 7, 2008 among the Issuer, the Subsidiary Guarantors listed in Schedule I
thereto and Ford-UAW Holdings LLC (the “Note Agreement”). Terms defined in the
Note Agreement are used herein as therein defined. As provided in the Note
Agreement and subject to the limitations set forth therein, the transfer of this
Note is registrable in the Note Register, upon surrender of this Note, for
registration of transfer at the principal office of the Issuer. The registered
holder of this Note is entitled to the benefits of the Note Agreement and may
enforce the agreements, covenants and representations of the Issuer contained
therein and exercise the remedies provided thereby or otherwise available in
respect thereof.


The principal of and interest on this Note is guaranteed by the Subsidiary
Guarantors named in the Note Agreement pursuant to the Guaranty endorsed on the
reverse hereof.


This Note has been designated by the Issuer as Second Priority Additional Debt
in accordance with and subject to the terms of that certain Credit Agreement
dated as of December 15, 2006 among the Issuer, the Subsidiary Borrowers from
time to time parties thereto, the banks and other financial institutions or
entities from time to time parties thereto ("Lenders"), and JPMorgan Chase Bank,
as Administrative Agent for the Lenders (the "Credit Agreement") and the Loan
Documents (such term and other capitalized terms used in this paragraph but not
otherwise defined in this Note or the Note Agreement shall have the meanings
assigned to them in the Credit Agreement).  As such, payment of the principal
hereof and interest hereon will be secured on a second lien basis with the
Collateral pledged by the Issuer and the Subsidiary Guarantors to the Lenders
under and in accordance with the Credit Agreement and the Loan Documents,
including the Collateral Trust Agreement dated as of December 15, 2006 among the
Issuer, the Subsidiary Guarantors and Wilmington Trust Company, as Collateral
Trustee (the "Collateral Trust Agreement"), and the Security Agreement dated as
of December 15, 2006 made by the Issuer and the Subsidiary Guarantors in favor
of said Collateral Trustee (the "Security Agreement").  Holders hereof will be
subject to the intercreditor provisions contained in Section 8 of the Collateral
Trust Agreement.  The Issuer will provide copies of the Credit Agreement,
Collateral Trust Agreement and Security Agreement to any holder hereof upon the
request of such holder.


This Note and the Guaranty endorsed hereon shall be governed by, and construed
in accordance with, the laws of the State of New York.


IN WITNESS WHEREOF, the Issuer has caused this Note to be executed as of the ___
day of April, 2008.



 
FORD MOTOR COMPANY
          By:       Neil M. Schloss     Vice President and Treasurer


 
 

--------------------------------------------------------------------------------

 
 
[Reverse of Note]
GUARANTY


Reference is made to that Note Purchase Agreement (the “Note Agreement”), dated
as of April 7, 2008 among FORD MOTOR COMPANY, a Delaware corporation (the
“Issuer”), the Subsidiary Guarantors listed in Schedule I thereto (the
“Subsidiary Guarantors”), and FORD-UAW HOLDINGS LLC.


FOR VALUE RECEIVED, the Subsidiary Guarantors hereby, jointly and severally,
unconditionally guarantee to the holder of the Note (the “Note”) on which this
Guaranty is endorsed the full and punctual payment when due (whether at stated
maturity, by acceleration or otherwise) of any and all sums whether of
principal, interest, fees, costs, expenses or otherwise, due and payable by the
Issuer pursuant to the Note Agreement and the Note (any such payment or
performance obligation being herein called an “Issuer Obligation”); provided,
however, that the liability of Ford International Capital LLC, Ford Mexico
Holdings, Inc. and Grupo Ford, S. de R.L. de C.V. (each a "Non-Recourse Party")
under this Guaranty shall be limited to any property (the "Non-Recourse
Collateral") in which such Non-Recourse Party has granted a Lien to the
Collateral Trustee pursuant to the Collateral Trust Agreement and Security
Agreement and Loan Documents referred to in the Note and that the rights of the
holder of the Note to recover against any such Non-Recourse Party shall be
limited solely to such Non-Recourse Party's Non-Recourse Collateral.


Upon failure by the Issuer to pay punctually any Issuer Obligation, each
Subsidiary Guarantor that is not a Non-Recourse Party will forthwith pay, on the
day such sum is due, without notice of demand, the full amount not paid by the
Issuer or any other Subsidiary Guarantor at the place and in the manner
specified in the Note Agreement.


Except as provided in Section 8.7(a) of the Note Agreement, the obligations of
each Subsidiary Guarantor hereunder will be unconditional and absolute and,
without limiting the generality of the foregoing, will not be released,
discharged or otherwise affected by (i) any extension, renewal, settlement,
compromise, waiver or release in respect of any Issuer Obligation, (ii) any
modification or amendment of or supplement to the Note Agreement or the Note,
(iii) any change in the corporate or other existence, structure or ownership of
the Issuer or any Subsidiary Guarantor, or any insolvency, bankruptcy,
reorganization or other similar proceedings affecting the Issuer, any Subsidiary
Guarantor or any of its or their assets, (iv) the invalidity or unenforceability
relating to or against the Issuer or any Subsidiary Guarantor for any reason of
the Note Agreement or the Note, (v) the existence of any claim, setoff or other
rights which any Subsidiary Guarantor may have at any time against the Issuer,
the holder of the Note or any other person, or (vi) any other act or omission to
act or delay of any kind by the Issuer, any Subsidiary Guarantor or the holder
of the Note or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Issuer’s obligations under the Note Agreement or the Note or any Subsidiary
Guarantor's obligations hereunder.


Each Subsidiary Guarantor hereby waives acceptance hereof, presentment, demand
for payment and protest of any kind whatsoever, as well as any right to require
a proceeding first against the Issuer.


Except as provided in Section 8.7(a) of the Note Agreement, each Subsidiary
Guarantor’s obligations hereunder will remain in full force and effect until all
Issuer Obligations have been satisfied.  If at any time payment or any part
thereof of any amount guaranteed hereby is rescinded or must otherwise be
restored upon the bankruptcy or reorganization of the Issuer, each Subsidiary
Guarantor’s obligations hereunder with respect to such payment will be
reinstated as though such payment had been due but not made at such time.


Each Subsidiary Guarantor agrees that, without notice to it and without the
necessity for any additional enforcement, consent or guaranty by it, the
liability of the Issuer hereby guaranteed may, from time to time, be renewed,
extended, modified (with respect to time for payment or the terms of
indebtedness or otherwise), compromised, released or discharged by the holder of
the Note without terminating, affecting or impairing the validity of this
Guaranty or the obligations of such Subsidiary Guarantor hereunder.


Upon a Subsidiary Guarantor making any payment with respect to any Issuer
Obligation, such Subsidiary Guarantor will be subrogated to the rights of the
payee against the Issuer with respect to such payment; provided that such
Subsidiary Guarantor will not enforce any payment by way of subrogation until
all Issuer Obligations have been paid in full.


IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
executed as of the ___ day of April, 2008.





 
3000 SCHAEFER ROAD COMPANY
 
FORD EUROPEAN HOLDINGS LLC
 
FORD GLOBAL TECHNOLOGIES, LLC
 
FORD HOLDINGS LLC
 
FORD INTERNATIONAL CAPITAL LLC
 
FORD MEXICO HOLDINGS, INC.
 
FORD MOTOR SERVICE COMPANY
 
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
 
FORD SOUTH AMERICA HOLDINGS, LLC
 
FORD TRADING COMPANY, LLC
 
FORD COMPONENT SALES, L.L.C.
 
GRUPO FORD, S. de R.L. de C.V.
 
LAND ROVER NORTH AMERICA, INC.
 
VOLVO CARS OF NORTH AMERICA, LLC
      By:
 
 
Name:
 
Title:



 

--------------------------------------------------------------------------------